 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHoliday Gifts, Inc. d/b/a Viscount HotelandInter-nationalUnion of Operating Engineers, LocalNo. 501,AFL-CIO. Case 31-CA-16438June 21, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn March 4, 1988, Administrative Law JudgeGeorge Christensen issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed a brief inresponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, I findings, andconclusionsand to adopt the recommendedOrder.2ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1We grant the Respondent's unopposed motion to correct the tran-script2We note that the judge recommendedgrantingthe motion to dismissand ordered the hearing closed subject to the General Counsel'smeetingtwo conditions and the General Counsel has not asserted in her excep-tions to the Board that the conditions set forth in the Order have beenmetDECISIONGEORGE CHRISTENSEN, Administrative Law Judge.On February 25, 1988, I conducted a hearing at LasVegas,Nevada,to try issues raised by a complaint issuedon November27, 1987,based on a charge filed onMarch 31, 1987,by Local 501.The complaint alleged the Respondent violated Sec-tion 8(a)(1) and(5) of the NationalLaborRelations Actby refusing to bargain collectively with Local 501 as theexclusive collective-bargaining representative of an ap-propriate unit of the Respondent's employees.The Re-spondent admitted the refusal,but denied it violated theAct.The General Counsel,Local 501,and the Respondentappeared by counsel and were afforded opportunity toadduce evidence and produce,examine,and cross-exam-ine witnesses.After introduction into evidence of the formal docu-ments,counsel for the General Counsel announced hewas unable to produce evidence supporting the com-plaint allegations because his principal witness(the Re-spondent'smanager)had not appeared in response to hissubpoena and requested a continuance to a later date.The Respondent's counsel denied the manager was everserved with process.In response to my inquiry,counselfor the General Counsel was unable to produce any evi-dence of service of the alleged subpoena on the missingwitness.Counsel for Local 501 supported the motion for a con-tinuance.Counsel for the Respondent noted he was appearingready for trial, opposed the continuance,and moved todismiss the complaint.Noting counsel for the General Counsel had ample op-portunity to perfect service on the missing witness, hadno evidence of such service,and that all parties werepresent and preparedfor trial,I deny the motion for acontinuance,grant the motion to dismiss,and order thehearing closed,subject to reopening only on productionof evidence the missing witness wasproperly served bysubpoena prior to the hearing,accompanied by a repre-sentation counsel for the General Counsel is pursuing anaction in the United States district court to compel themissing witness to appear and testify in response to thatsubpoena.289 NLRB No. 47